MEMORANDUM **
James Lee Martin appeals pro se the district court’s order revoking his admission to the bar of the United States District Court for the District of Hawaii. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s disbarment proceedings. See Patterson v. Standing Comm, of Discipline to Bar of the United States Dist. Court for the Dish of Or. (In re Patterson), 176 F.2d 966, 968 n. 1 (9th Cir.1949). We affirm.
After receiving notice that the United States Court of Appeals for the Federal Circuit had revoked Martin’s bar membership, the district court issued an order to show cause why Martin’s admission to the bar of the United States District Court for the District of Hawaii should not be revoked. The district court filed Martin’s written response and granted Martin’s request for a hearing. Martin failed to appear at the hearing, and the district court revoked his bar admission.
We are unpersuaded by Martin’s contentions on appeal. We conclude that the district court did not abuse its discretion by revoking Martin’s bar admission, by denying Martin’s motion for summary judgment, and by denying Martin’s motion pursuant to Federal Rule of Civil Procedure 59. Cf. In re Kramer, 193 F.3d 1131, 1132-33 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.